Citation Nr: 1200718	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  11-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than September 21, 2009, for the grant of service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the grant of service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic, effective September 21, 2009.  The Veteran disagreed with the effective date granted and the current appeal ensued.  

The Veteran testified at an August 2011 Central Office hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  


FINDING OF FACT

The RO received an initial formal claim for service connection for a right leg disorder on September 21, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 21, 2009, for the grant of service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

.Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran received appropriate VCAA notice in connection with the underlying service connection claim in October 2009 and additional notice in March 2010.  Moreover, the Veteran's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his earlier effective date that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records, with respect to this particular claim, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder.  However, they are not pertinent to his earlier effective date.  

The Veteran was offered a Board hearing in connection with this claim and he testified at a Central Office Board hearing before the undersigned.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).  


Earlier Effective Date for the Grant of Service Connection 

The Veteran seeks an effective date prior to September 21, 2009, for the grant of service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic.  He contends that the effective date should be taken back to 1992, when he first sought medical treatment from VA for his right leg disability.  

By way of history, the RO granted service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic in a December 2009 rating decision. A 20 percent evaluation was assigned.  The RO assigned an effective date of September 21, 2009, which it stated was the date of the initial claim.  Having carefully considered the claim in light of the record and the applicable law, it is clear that an effective date of September 21, 2009, and no earlier, is warranted.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3. 400.  

As specifically provided in 38 U.S.C.A. § 5110(b)(1) , the effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 'disability compensation' as basic entitlement for a Veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3. 400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. § 3.155. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The U. S. Court of Appeals for Veterans Claims (Court) has held that the date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 (1998).

The Veteran was discharged from service in February 1989.  The Veteran did not apply for service connection for any disability directly after his separation from service.  Nor is there any indication the Veteran submitted an application for a right lower extremity disorder within one year of his February 1989 separation from service. He does not contend otherwise.  

Specifically, the Veteran testified at a Central Office hearing in August 2011 before the undersigned.  He testified that he broke his leg in service.  He indicated that in 1992, he came to the VA Medical Center (VAMC), Martinsburg, West Virginia, for medical attention.  He was not provided any medical attention or any guidance on how to receive help.  He stated that he walked out of the facility and never went back until 2009 when he was provided guidance on how to apply for benefits and at that time, everything was granted.  He stated that no one in his command while he was in service informed him as to how to seek assistance from VA.  He stated that when he initially received no assistance from VAMC Martinsburg, West Virginia, he was told at that time he could not receive medical assistance because he was not service-connected for a condition.  He also testified that he did not inform anyone at the VAMC Martinsburg, West Virginia, that he wanted to file a claim for benefits.  

The Board understands the Veteran's sincere contention; however, a claimant not being advised of benefits to which he or she may be entitled is not a basis under applicable law for allowance of an earlier effective date.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the claim was not received within a year after separation from service, it is the date of the receipt of the claim or the date entitlement arose which controls.  In this case, the Veteran filed a formal claim for a right leg disorder, which was received by the RO on September 21, 2009.  The fact that he sought medical attention for his right leg disability in 1992 at a VA Medical Center is non-determinative.  The mere presence of a disability does not establish intent to seek service connection for the disability.  Moreover, the Court has held that the effective date for service connection is based on the date that the application is received not the date of the earlier medical evidence showing a diagnosis or nexus.  The Veteran has testified, and the record does not show otherwise, that the first instance of an application made for service connection for his right leg disability was on September 21, 2009, the date the RO received an application for service connection for those benefits.  

An effective date earlier than September 21, 2009, for the grant of service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic is not warranted.  There is no evidence that the Veteran filed an informal or formal claim for service connection for a right leg disability prior to September 21, 2009.  The Veteran offers no argument to the contrary.  Rather, the record contains a statement in March 2010, from the Veteran indicating that he just recently filed a claim for service connection for his right leg disability, and there is hearing testimony indicating that he did not file a claim for service connection for a right leg disability prior to September 2009.  As such, service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic prior to September 21, 2009, is not warranted.  


ORDER

An effective date prior to September 21, 2009, for the grant of service connection for residual effects, manifested by leg length discrepancy and obvious bone deformity, status-post comminuted closed fracture, involving the tibia and fibula, right lower extremity, symptomatic, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


